73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Larry CROSSLEY, Appellant,v.LIBERTY BANK & TRUST CO., formerly known as Forest City Bank& Trust Co.;  Thomas J. Hromatka, C.E.O.;  Hertz FarmManagement Inc.;  Gary Loos, as Receiver;  Farmers CoopAssociation Forest City;  Farmers Co-op Elevator Co.Thompson;  Farmers Co-op Elevator Co. Leland;  Don Severson;Gary Sterling;  Ronald G. Pyle;  Ronald Penning, and yet tobe named John Does, Appellees.
No. 95-1437.
United States Court of Appeals, Eighth Circuit.
Jan. 10, 1996.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Larry Crossley appeals from the district court's1 orders granting summary judgment in favor of defendants, and denying his motion for reconsideration.  Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa